J-A24030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


                       v.

LERIN JOVAN DUKES

                            Appellant               No. 123 WDA 2017


       Appeal from the Judgment of Sentence Dated December 15, 2016
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0011439-2014
                                         CP-02-CR-0013164-2013
                                         CP-02-CR-0013166-2013

BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY SOLANO, J.:                      FILED NOVEMBER 21, 2017

        Appellant Lerin Jovan Dukes appeals from the judgments of sentence

imposed on the above three docket numbers following the revocation of his

sentences of probation. All three cases involve assaults by Appellant on the

same victim, his wife. We affirm.

        On February 10, 2014, Appellant pleaded guilty to one count of simple

assault1 at docket number CP-02-CR-00013164-2013 and one count of

simple assault at docket number CP-02-CR-00013166-2013, pursuant to a

plea agreement with the Commonwealth. Appellant was sentenced to serve

two concurrent terms of two years’ probation. 2 Appellant filed no post-


____________________________________________
1   18 Pa.C.S. § 2701(a)(1).
2Pursuant to the plea agreement, Appellant’s other charges were withdrawn.
The conditions of Appellant’s probation included that he was to have no
(Footnote Continued Next Page)
J-A24030-17


sentence motions or direct appeal. On December 15, 2014, Appellant

pleaded guilty to another count of simple assault at docket number CP-02-

CR-00011439-14 in accordance with a plea agreement. He was sentenced to

serve two years’ probation.3 Appellant filed no post-sentence motions or

direct appeal.4

      On August 13, 2015, following a violation of his probation,5 Appellant

was resentenced on each docket. The court imposed concurrent sentences of

sixteen days’ incarceration (with credit for the sixteen days he had spent

incarcerated prior to sentencing), followed by two years’ probation on each

charge.6 The court stated “If you come back because you have assaulted this

woman again, I’m going to send you to the State.” N.T., 8/13/15, at 3.

Appellant filed no post-sentence motions or direct appeal.




(Footnote Continued) _______________________
violent contact with the victim and to successfully complete a batterer’s
intervention program.

3 Again, Appellant’s other charges were withdrawn, and again Appellant was
ordered to have no violent contact with the victim.
4 The record does not indicate that a pre-sentence investigation report was
completed or considered prior to any of Appellant’s initial sentences.
5 Appellant’s probation was revoked due to new allegations of abuse against
his wife and his consumption of alcohol while on probation.
6 In conjunction with his probation, Appellant was ordered to have no
contact with the victim; to undergo drug, alcohol, and mental health
evaluations; and to successfully complete a batterer’s intervention program.

                                          -2-
J-A24030-17


        On December 15, 2016, after Appellant was convicted of again

assaulting his wife,7 a hearing was held regarding Appellant’s violations of

probation.    Prior   to   the   hearing, the    court obtained   a pre-sentence

investigation report. See N.T., 12/15/16, at 4, 12.8

        At the hearing, a representative from Allegheny County Adult

Probation and Parole9 testified that in September 2015, that office had

received text messages from the victim, stating that she feared for her life;

she thereafter filed a police report, and a violation of probation warrant was

issued for Appellant. In October 2015, Appellant failed to appear before the

court for a domestic violence review hearing, and a bench warrant was

issued. Appellant was detained on both warrants in November 2015, and

was released to alternative housing at Renewal Center in December 2015.10

In February 2016, the victim reported that Appellant had raped her. Id. at

2-4. At his trial, however, the victim recanted the rape allegation, and, as a
____________________________________________
7 The convictions were adjudicated at Docket No. CP-02-CR-0003643-2016
and are not before us in this appeal. Appellant was convicted of both sexual
assault, 18 Pa.C.S. § 3424.1, and simple assault. He was found not guilty of
rape by forcible compulsion, unlawful restraint, and terroristic threats. He
was sentenced on November 8, 2016, to serve approximately one to two
years’ incarceration (with credit for 365 days’ served), five years’ probation,
and was required to enter “lifetime registration” as a sex offender. Appellant
has appealed these convictions to this Court at No. 1951 WDA 2016.
8   The report was not made part of the certified record.
9 The person who testified was not Appellant’s probation officer. N.T. at
12/15/16, at 2.
10The court signed an order granting transfer to alternative housing on
December 1, 2015.


                                           -3-
J-A24030-17


result, he was found not guilty of that charge. Through counsel at

Appellant’s probation violation hearing, the victim requested leniency from

the court in resentencing Appellant so that he could rejoin his family, and

stated that he has “job opportunities out there.” Id. at 4-9. Appellant

apologized to the court, admitted that he “messed up” being a husband, and

that he “put [the victim] through a lot.” Id. at 11. Appellant told the court

that he had a job while he was living at Renewal Center, and had been about

to start school before his incarceration. Id. at 12.

       The court found that Appellant violated his probation. Prior to imposing

sentence, the court stated:

             I think the only thing you can do for her is to leave her
       alone. And I asked you to do that before, you violated my no
       contact order and went and had sex with her. It is not like you
       went and just hit her again, you -- I have been supervising you
       since 2014. There are four cases with the same victim. There is
       a no contact order.

            You are totally in technical non-compliance. I mean, you
       haven’t done anything right on that.[11]

             I did give you a chance, I put you in Renewal. You were
       there for a little while, you left and then sexually assaulted the
       same woman. She did [state to a probation officer] that she
       fears for her life, as she should, because I think eventually if I
       let you out, you are going to kill her. . . .

            I see no evidence of rehabilitation. I had you in treatment.
       You are a convicted violator for sexual assault. You had been in
       and out of jail before, you have never done well. And you
____________________________________________
11 As Appellant had been ordered to have no contact with the victim, the
incident underlying the new offense constituted a technical violation of the
terms of Appellant’s probation, as well as a new conviction.


                                           -4-
J-A24030-17


        committed this last offense while you were in alternative
        housing. . . .

               You beat her every chance you can. How many times do
        you get to beat the same woman? I have got you down for five.
        Or get to assault the same woman? I mean, you know, one we
        can kind-of overlook thinking maybe you lost your temper. But
        five, I can't overlook that.

Id. at 11-14. Appellant’s probation was revoked and he was sentenced to

three consecutive terms of one to two years’ incarceration, 12 for an

aggregate of three to six years. Id. at 15.13

        On December 16, 2016, Appellant filed a motion to reconsider the

sentences on the basis that they were excessive, that the court failed to

consider his rehabilitative needs, and that his wife had recanted her

allegations of rape at the violation hearing and in the presentence

investigation report. The court denied the motion on January 5, 2017.14

        On January 13, 2017, Appellant filed notice of appeal, and raises the

following issue:

        Did the trial court fail to adequately consider and apply all of the
        relevant sentencing criteria, including the protection of the
        public, the gravity of the offense/violation, and especially
        [Appellant’s] character and rehabilitative needs, as required
        under 42 Pa.C.S.A. § 9721(b) (Sentencing Generally; General
        Standards)[?]


____________________________________________
12The maximum sentence allowable on each count for which Appellant was
convicted is two years’ incarceration. See 18 Pa.C.S. §§ 2701(b), 1104(b).
13   He was also ordered to have no contact with the victim.
14   The order was dated January 4, 2017.


                                           -5-
J-A24030-17


Appellant’s Brief at 6. To the extent that Appellant’s argument on appeal

raises issues that he did not raise before the trial court in his post-sentence

motion, they are waived. See Pa.R.A.P. 302 (issues cannot be raised for the

first time on appeal). We therefore consider only Appellant’s argument that

the trial court failed to adequately consider his rehabilitative needs, and that

this resulted in an excessive sentence. See Commonwealth v. Tejada,

107 A.3d 788, 799 (Pa. Super.), appeal denied, 119 A.3d 351 (Pa. 2015).

       Appellant challenges only the discretionary aspects of his sentence.15

Initially, we note that “this Court’s scope of review in an appeal from a

revocation     sentencing      includes    discretionary   sentencing   challenges.”

Commonwealth v. Cartrette, 83 A.3d 1030, 1034 (Pa. Super. 2013) (en

banc). Nevertheless, “[c]hallenges to the discretionary aspects of sentencing

do not entitle an appellant to an appeal as of right.” Commonwealth v.

Solomon, 151 A.3d 672, 676 (Pa. Super. 2016), appeal denied, 168 A.3d

1265 (Pa. 2017). “Rather, where an appellant challenges the discretionary

aspects of a sentence, the appeal should be considered a petition for

allowance of appeal.” Commonwealth v. Haynes, 125 A.3d 800, 806-07

(Pa. Super. 2015) (citation omitted), appeal denied, 140 A.3d 12 (Pa.

2016). We will exercise our discretion to consider such a petition only if (1)

the appellant has filed a timely notice of appeal; (2) he has preserved the

____________________________________________
15 Appellant does not argue that his sentences’ length exceeded the
statutory maximum.


                                           -6-
J-A24030-17


sentencing issue at the time of sentencing or in a motion to reconsider and

modify his sentence; (3) he presents the issue in a properly framed

statement in his brief under Rule 2119(f) of the Rules of Appellate

Procedure, pursuant to Commonwealth v. Tuladziecki, 522 A.2d 17 (Pa.

1987); and (4) in the words of Section 9781(b) of the Sentencing Code, 42

Pa.C.S. § 9781(b), “it appears that there is a substantial question that the

sentence imposed is not appropriate under this chapter.” See, e.g.,

Haynes, 125 A.3d at 807.

      Here, Appellant has satisfied the first three requirements of the four-

part test: Appellant filed a timely appeal, preserved the issue in a motion to

reconsider, and included in his appellate brief a concise statement of the

reasons for which he seeks allowance of an appeal, in compliance with Rule

2119(f) of the Rules of Appellate Procedure. See Appellant’s Brief at 16-21.

Thus, we must next determine whether Appellant has raised a substantial

question requiring us to review the discretionary aspects of the trial court’s

sentence. See Haynes, 125 A.3d at 807. “The determination of whether

there is a substantial question is made on a case-by-case basis, and this

Court will grant the appeal only when the appellant advances a colorable

argument that the sentencing judge's actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental     norms     which    underlie    the    sentencing    process.”

Commonwealth v. Sierra, 752 A.2d 910, 912-13 (Pa. Super. 2000).


                                    -7-
J-A24030-17


     Appellant argues that the court failed to consider that Appellant took

responsibility for the underlying offenses and his family support, his

employment, and his educational history; according to Appellant, “[t]hese

factors lend themselves to promoting rehabilitation and help to identify

[Appellant’s] rehabilitative needs.” Appellant’s Brief at 19-20. Appellant

claims that the trial court’s failure to consider his rehabilitative needs as

mandated by 42 Pa.C.S.A. § 9721(b) presents a substantial question. Id. at

20. Appellant also claims that the imposition of consecutive one-to-two year

sentences (the maximum sentences) was excessive in light of the criminal

conduct at issue, and that this excessiveness also raises a substantial

question. Id. at 19-21.

     We have previously held that “the failure to consider Section 9721(b)

factors . . . present[s] a substantial question for our review of the

discretionary aspects of sentences imposed for violations of probation.”

Commonwealth v. Derry, 150 A.3d 987, 999 (Pa. Super. 2016); id. at

992-95 (interpreting Commonwealth v. Pasture, 107 A.3d 21 (Pa. 2014)

and reconciling with Cartrette, 83 A.3d 1030 (Pa. Super. 2013)). We have

also stated that “[a] claim that a sentence is manifestly excessive such that

it constitutes too severe a punishment raises a substantial question.” Id. at

995 (quotation marks and citation omitted). Moreover, we have found that a

claim that a sentence is excessive in conjunction with a claim that a court

failed to consider rehabilitative needs presents a substantial question. See


                                    -8-
J-A24030-17


Commonwealth v. Swope, 123 A.3d 333, 340 (Pa. Super. 2015).

Accordingly, we address the merits of Appellant’s claims.

       We review Appellant’s sentence pursuant to the following standard:

       The imposition of sentence following the revocation of probation
       is vested within the sound discretion of the trial court, which,
       absent an abuse of that discretion, will not be disturbed on
       appeal. An abuse of discretion is more than an error in judgment
       — a sentencing court has not abused its discretion unless the
       record discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias or ill-will.

Sierra, 752 A.2d at 913 (quotation marks and citations omitted).

       Appellant argues that —

        . . . the [t]rial [c]ourt was made aware that [Appellant] took
       responsibility for his actions leading to his technical violations[16]
       and that he wanted to be a better father. . . . [Appellant] had
       significant support within the community from his family, his job
       opportunities, and pledged his compliance. These factors are
       key: his family support and employment history indicate that
       [Appellant] can succeed in rehabilitation. They also gave the
       [t]rial [c]ourt a framework for [Appellant’s] rehabilitative needs.
       Nonetheless, the [t]rial [c]ourt apparently did not consider any
       of these facts, as no discussion appears on the record, even
       though all of these facts show [Appellant] has the tools to be a
       productive member of society.

Appellant’s Brief at 27 (citation to the record omitted). Appellant also

complains that his sentence was unreasonably harsh, because “[t]he point of


____________________________________________
16 Appellant suggests that he should have been sentenced only for his
technical violations, and not with consideration of his new conviction, as that
conviction is under appeal. Appellant admits that he has waived this
argument by failing to raise it in his Rule 1925(b) statement. See
Appellant’s Brief at 29 n.6. Because of the waiver, we do not address this
issue.


                                           -9-
J-A24030-17


probation revocation is not to punish a defendant who the [t]rial [c]ourt

believes received too light of a punishment previously.” Id. at 28.

        Revocation of probation is governed by Section 9771 of the Sentencing

Code, which states in pertinent part:

        (b) Revocation.—The court may revoke an order of probation
        upon proof of the violation of specified conditions of the
        probation. Upon revocation the sentencing alternatives available
        to the court shall be the same as were available at the time of
        initial sentencing, due consideration being given to the time
        spent serving the order of probation.

        (c) Limitation on sentence of total confinement.—The court
        shall not impose a sentence of total confinement upon revocation
        unless it finds that:

           (1) the defendant has been convicted of another crime; or

           (2) the conduct of the defendant indicates that it is likely that
           he will commit another crime if he is not imprisoned; or

           (3) such a sentence is essential to vindicate the authority of
           the court.

42 Pa.C.S. § 9771(b), (c). Unlike an originally imposed sentence, a sentence

following a revocation of probation need not consider the ranges suggested

by the sentencing guidelines, but only the statutory maximum. Derry, 150

A.3d at 993. However, a sentence following a revocation of probation must

also reflect a consideration of the factors set forth in Section 9721(b)

(including a defendant’s rehabilitative needs), see id. at 994–95,         17   and

____________________________________________
17   Under Section 9721(b) of the Sentencing Code,

        the court shall follow the general principle that the sentence
        imposed should call for confinement that is consistent with the
(Footnote Continued Next Page)
                                          - 10 -
J-A24030-17


those factors set forth in Section 9725. Commonwealth v. Schutzues, 54

A.3d 86, 93 (Pa. Super. 2012), appeal denied, 67 A.3d 796 (Pa. 2013).18

Ultimately, “The focus of a probation violation hearing, even though

prompted by a subsequent arrest, is whether the conduct of the probationer

indicates that the probation has proven to be an effective vehicle to

accomplish rehabilitation and a sufficient deterrent against future antisocial

conduct.” Commonwealth v. Carver, 923 A.2d 495, 498 (Pa. Super. 2007)

(citation omitted).




(Footnote Continued) _______________________
        protection of the public, the gravity of the offense as it relates to
        the impact on the life of the victim and on the community, and
        the rehabilitative needs of the defendant.

42 Pa.C.S. § 9721(b).
18   Section 9725 provides:

        The court shall impose a sentence of total confinement if, having
        regard to the nature and circumstances of the crime and the
        history, character, and condition of the defendant, it is of the
        opinion that the total confinement of the defendant is necessary
        because:

        (1) there is undue risk that during a period of probation or
        partial confinement the defendant will commit another crime;

        (2) the defendant is in need of correctional treatment that can
        be provided most effectively by his commitment to an
        institution; or

        (3) a lesser sentence will depreciate the seriousness of the crime
        of the defendant.

42 Pa.C.S. § 9725.

                                         - 11 -
J-A24030-17


      Although the record must reflect that the sentencing court considered

the appropriate factors when fashioning a sentence, the court “need not

undertake a lengthy discourse for its reasons for imposing a sentence or

specifically reference the statute in question.” Commonwealth v. Crump,

995 A.2d 1280, 1283 (Pa. Super.), appeal denied, 13 A.3d 475 (Pa. 2010).

Moreover, “[w]here pre-sentence reports exist, we shall continue to presume

that the sentencing judge was aware of relevant information regarding the

defendant's   character   and   weighed   those   considerations   along   with

mitigating statutory factors.” Commonwealth v. Macias, 968 A.2d 773,

778 (Pa. Super. 2009). As long as the appropriate factors were considered

by the trial court, an appellate court is not permitted to re-weigh the

sentencing factors in the trial court’s stead and decide the sentence anew.

See Commonwealth v. Williams, 69 A.3d 735, 742 (Pa. Super. 2013),

appeal denied, 83 A.3d 415 (Pa. 2014).

     Regarding a sentence’s length, “a trial court does not necessarily

abuse its discretion in imposing a seemingly harsher post-revocation

sentence where the defendant received a lenient sentence and then failed to

adhere to the conditions imposed on him.” Pasture, 107 A.3d at 28. Nor

does the court necessarily abuse its discretion when imposing consecutive

sentences, because a defendant “is not entitled to a volume discount for his

crimes.” Swope, 123 A.3d at 341.

     Here, the trial court stated that it “clearly placed ample reasons for its

sentence on the record” and that the sentence did not violate the guidelines
                                   - 12 -
J-A24030-17


“either due to its length or the reasons contained in the record for its

imposition.” Trial Ct. Op., 5/5/17, at 5. We agree.

      The   record reflects that   the   court   duly   considered Appellant’s

rehabilitative needs pursuant to Section 9721(b), both by its consideration of

the pre-sentence investigation report and through its remarks during the

sentencing hearing. Nor can we conclude that Appellant’s sentence was

excessively harsh, given the recurring assaults by Appellant and his previous

lenient sentences. We cannot alter the weight given by the court to this

factor in relation to the other factors considered by the court, including, for

example, the protection of the public, the gravity of the offense, and

vindication of the court’s authority. Despite Appellant’s alleged potential and

ongoing need for rehabilitation, the trial court aptly concluded that probation

had not proven to be an effective vehicle to accomplish rehabilitation or a

sufficient deterrent against future antisocial conduct, and it revoked

Appellant’s probation accordingly. We defer to the discretion of the trial

court and affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2017

                                    - 13 -